PER CURIAM.
C.D., a juvenile, was charged by petition for delinquency with reckless driving under Section 316.029, Florida Statutes. He takes this appeal from an order finding that he committed the offense of reckless driving, withholding adjudication on that charge and placing him under the supervision of the Division of Youth Services. The sole issue is whether the charge of reckless driving was supported by substantial competent evidence.
Our review of the record indicates that the evidence presented was insufficient to support a finding that C.D. committed the offense of reckless driving. However, the record does, support a finding that he was guilty of careless driving under Section 316.030, Florida Statutes. Therefore, we affirm the order of the juvenile court insofar as it withholds adjudication and places C.D. under supervision, but we remand the cause to the juvenile court for modification of the order to reflect that C.D. was guilty of careless driving, not reckless driving.
Affirmed and remanded for modification.